Exhibit 10.3

MAKO Surgical Corp.

 

2013 SVP OF SALES CASH BONUS PLAN

 

Purpose of the Plan: The MAKO Surgical Corp. 2013 SVP of Sales Cash Bonus Plan
is designed to attract, retain and motivate its Senior Vice President of Sales
by providing meaningful annual cash incentives. Capitalized terms set forth
herein are defined in the “Definitions” section below. Any Participant under
this Plan are not eligible for awards under the MAKO Surgical Corp. 2013
Leadership or Employee Cash Bonus Plans. Administration:

The Committee shall administer and interpret this Plan. The Committee shall also
have the sole authority to establish such rules and regulations, not
inconsistent with the provisions of this Plan, as it deems necessary or
desirable for the proper administration of the Plan and shall make such
determinations and interpretations under and in connection with this Plan as it
deems necessary or desirable, including without limitation the determination of
the Distribution Date and the Scorecard Percentage and Baseline Percentages to
be used to calculate Bonuses for the Plan Year.

This Plan, and all such rules, regulations, determinations and interpretations
of the Committee, shall be binding on the Company and any Participant and upon
such Participant’s legal representatives, heirs, beneficiaries, successors and
assigns and upon all other persons claiming under or through any of them.

Participant: MAKO’s Senior Vice President of Sales, if in good standing, as
determined by the Committee, on the Measurement Date (except as specifically
provided below under the caption, “Termination of Employment; Death;
Disability”). The Committee, in its discretion, will determine, on a
case-by-case basis, the eligibility to participate in this Plan. Determination
of Bonus Awards:

After the Measurement Date, the Committee will review the Scorecard to
determine, for purposes of awarding a Bonus under this Plan, whether the
Participant attained the minimum Scorecard requirements, if any, as set forth in
the Scorecard.

If the Participant has attained the minimum Scorecard requirements, if any, for
the Plan Year, a Bonus shall be awarded to the Participant. The amount of the
Bonus shall be calculated by multiplying the Participant’s Base Salary by the
attained Scorecard Percentage.

Termination of Employment; Death; Disability:

No Bonus will be paid to any individual who is not a Participant on both the
Measurement Date and the Distribution Date, except if due to death or
disability, unless otherwise specifically agreed by the Board or the Committee.



 

 

Page 1 of 4

 

 

 

  Any Participant who dies or becomes Permanently Disabled during the Plan Year
will be paid a Bonus (if and to the extent awarded under this Plan) based upon
the actual Base Salary paid to the Participant from the beginning of the Plan
Year through the date of retirement, death or Permanent Disability. Any such
Bonus will be paid on the Distribution Date. Payment of Bonus Awards:

Bonus awards for the Plan Year will be paid in cash to a Participant (or to his
or her beneficiary, in the event of death) on the Distribution Date, which will
occur on or before March 15, 2014.

Except in the event of death, no benefit payable under this Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any such attempted action shall be void and
no such benefit shall be in any manner liable for or subject to debts,
contracts, liabilities, engagements or torts of any Participant or former
Participant.

Absence of Liability: A member of the Board or the Committee or any officer of
the Company shall not be liable for any act or inaction hereunder, whether of
commission or omission. Funding of Plan: The Company shall not be required to
fund or otherwise segregate any cash or any other assets that may at any time be
paid to Participants under this Plan. This Plan shall constitute an “unfunded”
plan of the Company. The Company shall not, by any provision of this Plan, be
deemed to be a trustee of any property, and any rights of a Participant or
former Participant shall be limited to those of a general unsecured creditor.
Withholding: The Company shall have the right to make such provisions as it
deems necessary or appropriate to satisfy any withholding obligations it may
have under federal, state or local income or other tax laws. The Company shall
have no liability for any tax imposed on a Participant as a result of amounts
paid or payable to the Participant under this Plan. Amendment, Suspension or
Termination of Plan: In the sole discretion of the Committee or the Board, this
Plan, or any of its provisions, may from time to time be amended, suspended or
terminated in whole or in part, and if suspended or terminated, may be
reinstated. No Right to Bonus or Continued Employment: Neither the establishment
of the Plan nor the provision for or payment of any amounts hereunder, nor any
action of the Company, the Board or the Committee in respect of this Plan, shall
be held or construed to confer upon any person any legal right to receive, or
any interest in, a Bonus under this Plan, or any legal right to be continued in
the employ of the Company or of any Company subsidiary or affiliate. The Company
expressly reserves any and all rights to discharge a Participant in its sole
discretion, without liability to any person, entity or governing body under this
Plan or otherwise.

 

 

Page 2 of 4

 

 

 

Disqualification of the Plan Participant: A Plan Participant may be disqualified
from the Plan for any wrongful act, falsification of records, manipulation of
accounts, violation of policy or procedure, including without limitation,
material non-compliance with the Company’s Business Conduct Policies, or other
misconduct that, in the sole discretion of the Company’s Executive Management,
is sufficient reason for disqualification. No Knowledge of Securities Laws
Violations: By accepting a Bonus under this Plan, a Plan Participant is deemed
to represent and warrant that Plan Participant has reported any possible
violations of any securities laws of which Plan Participant is aware to
Company’s Executive Management. Successors and Assigns: This Plan shall be
binding upon the Company’s successors and assigns. Governing Law: All questions
pertaining to the construction, regulation, validity and effect of the
provisions of this Plan shall be determined in accordance with the laws of the
State of Florida without regard to its conflict of law provisions. Headings and
Captions: The headings and captions of sections of this Plan are for convenience
of reference only and are not intended to qualify the meaning of any section.
Definitions:     “Base Salary” for any Participant means the annual base salary
as of the Measurement Date. Base Salary does not include any expense
reimbursements, relocation payments, other incentive or variable compensation or
bonuses or similar one-time or extraordinary payments.   “Board” means the
Company’s Board of Directors.   “Bonus” means a Participant’s actual bonus
awarded, or to be awarded, for the Plan Year.   “Committee” means the
Compensation Committee of the Board.   “Company” or “MAKO” means MAKO Surgical
Corp. or any subsidiary designated by the Committee as participating in and
subject to this Plan.   “Distribution Date” refers to the date on which Bonus
awards are paid out to each Participant.   “Measurement Date” means December 31,
2013.   “Permanent Disability” means that a Participant has become permanently
disabled under any policy of disability income insurance then in force covering
Company employees.   “Plan” means this MAKO Surgical Corp. 2013 SVP of Sales
Cash Bonus Plan.

 

 

Page 3 of 4

 

 

 

  “Plan Year” means the calendar year beginning January 1, 2013 and ending
December 31, 2013.   “Scorecard” refers to the Company’s 2013 SVP of Sales
Metrics Scorecard that was adopted by the Board for purposes of determining
whether and to what extent the defined business objectives of the Company were
attained by the SVP of Sales during 2013 and that was approved by the Committee
for purposes of determining compensation matters.   “Scorecard Percentage”
refers to the total points attained for the Plan Year, as set forth in the
Scorecard.

Approved by the Board as of February 21, 2013.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4 of 4



 